DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2020 has been entered.
                                                         Status of claims
Claims 1-19, 47, 48 and 50-52 as amended and new claims 62-64 as filed on 8/05/2020 are under examination in the instant office action.
Claim 26 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2017.
                                                            Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application including a provisional application. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/760,574;  61/760,584; 61/760,585; 61/760,606; 61/926,918  fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, claim 51, drawn to a particular nutrient medium, does not have support in the provisional applications.
Thus, the effective filing date for the subject matter of claim 51 is considered to be a 371 date of the instant application that is 2/04/2014.
Claim Rejections - 35 USC § 112
Description requirement
Claims 3, 4, 8, 9, and 11-18 as amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites that each of 2 claimed isolates (Clostridium bolteae comprising 16S sequence SEQ ID No: 559 and Clostridium orbiscindens comprising 16S sequence SEQ ID No: 609) are independently capable of proliferating in a medium comprising carbohydrate nutrient (such as glucose, mannitol, fructose, NAG and/or NAN) and Clostridium difficile.
Although the specification describes a generic concept about selection and use of 2 different bacterial isolates that are independently capable of proliferating in a medium comprising carbohydrate nutrient (glucose, mannitol, fructose, NAG and/or NAN) and having threshold concertation of the carbohydrate nutrient below concentration required for Clostridium difficile (par. 0069 and 0073), there is no description and there is no written support for the presently claimed isolates characterized as being capable to grow in a medium comprising claimed carbohydrate nutrient (such as glucose, mannitol, fructose, NAG and/or NAN) and having threshold concertation of the carbohydrate nutrient below concentration required for Clostridium difficile. 
Example 15 (page 85) describes a generic protocol of culturing bacterial isolates. The results of this experiment appear to be described in the table of figure 11. Figure 11 filed with other drawings on 8/04/2015 is unreadable. Figure 11 filed as a substitution on 10/17/2018 contains 36 pages, wherein the results as shown are not what is recited in the claims. 
For example: Clostridium difficile isolates demonstrate grow on mannitol (figure 11, page 2 of 36) but Clostridium bolteae does not grow on mannitol (fig 11 page 29 of 36) and Clostridium orbiscindens does not grow on mannitol (fig 11 page 11 of 36). 
For example: Clostridium difficile isolates demonstrate grow on NAN (figure 11, page 5 of 36) but Clostridium bolteae does not grow on NAN (fig 11, page 32 of 36) and Clostridium orbiscindens does not grow on NAN (figure 11, page 14 of 36).
Clostridium bolteae nor Clostridium orbiscindens are capable proliferating on carbohydrate-containing medium of the claim 3 in order to inhibit Clostridium difficile as recited in the claims. 
Moreover, Clostridium orbiscindens does not grow on any carbohydrates of claim 3 as shown on Figure 11. Clostridium orbiscindens does not grow on glucose (figure 11, page 15), does not grow on mannitol (figure 11, page 11), does not grow on NAG (figure 11, page 10,), does not growth on NAN (figure 11, page 14); and there is not results for grow on fructose. Thus, Clostridium orbiscindens is not “independently capable of proliferating in a medium comprising carbohydrate nutrient (glucose, mannitol, fructose, NAG and/or NAN); and, therefore, the claim requirement as drawn to both “first and second” bacteria being capable of proliferating in carbohydrate medium of claim 3 cannot be met as disclosed in the as-filed specification. 
With respect to claim 4 it is noted that there is no description about grow of the claimed bacterial isolates in the medium comprising all 5 carbohydrates as claimed. 
Claims 8 and 9 are lacking written support for the same reasons as claims 3-4. 
Furthermore, with respect to claims 11-18, it is noted that although the specification describes a generic concept about selection and use of 2 different bacterial isolates that are independently capable of proliferating in a medium comprising a vitamin nutrient (biotin, pantothenate and pyridoxine) and having threshold concertation of the vitamin nutrient below concentration required for Clostridium difficile (par. 0072), there is no description and there is no written support for the presently claimed isolates Clostridium bolteae and Clostridium orbiscindens are characterized as being capable to Clostridium difficile. 
Thus, there is no full and sufficient support for the claimed specific carbohydrates and vitamins utilization by the claimed Clostridium bolteae comprising 16S sequence SEQ ID No: 559 and Clostridium orbiscindens comprising 16S sequence SEQ ID No: 609 in order to inhibit Clostridium difficile as intended for incorporation of theses bacteria in the claimed composition. 
This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the claimed concept. 
The claims 3, 4, 8, 9, and 11-18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Response to Arguments
Applicants’ arguments filed on 8/05/20020 with regard to claims as presently amended have been fully considered. 
Claim rejection under 35 U.S.C. 101 has been withdrawn in view of arguments and presently  amended claims as drawn to a beneficial bacteria-containing composition with an enteric coating.
Claim rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2014/03633697 (Allen-Vercoe et al) has been withdrawn in view of presently amended claims drawn to incorporation of Clostridium bolteae comprising 16S sequence SEQ ID No: 559 together with Clostridium orbiscindens comprising 16S sequence SEQ ID No: 609 as claimed and in view of  Applicants’ argument that recited Clostridium orbiscindens strain “4 TSA” in the cited table 7 is improperly identified as Clostridium orbiscindens because for bacterial isolate to be considered to be the same species, there must be at least 97% 16S rDNA sequence identity among isolates (response pages 11-12). 
Claim rejection under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 10,238,694 (Honda et al) has been withdrawn in view of claims as presently amended and in view of Applicants’ argument that the cited document does not disclose a composition comprising Clostridium bolteae comprising 16S sequence SEQ ID No: 559 together with Clostridium orbiscindens comprising 16S sequence SEQ ID No: 609 (response page 14). 
Claim rejection(s) under 35 USC § 103 as being unpatentable over US 8,460,648 (Borody), Yuli Song et al (“Clostridium bolteae sp. nov., Isolated from Human Sources”. System. Appl. Microbiol., 2003, 26, 84–89) US 2014/03633697 (Allen-Vercoe et al) and US 10,238,694 (Honda et al) have been withdrawn in view of Applicants arguments drawn to unexpected effects in inhibiting Clostridium difficile infection by a combination of two specific bacteria Clostridium bolteae comprising 16S sequence SEQ ID No: 559 together with Clostridium orbiscindens comprising 16S 
Thus, claims 1-19, 47, 48, 50-52 and 62-64 are free from prior art. 
Claims 1, 2, 5-7, 10, 19, 47, 48, 50-52, and 62-64 are allowed. But claims 3, 4, 8, 9, and 11-18 are rejected in view of issues under 112-1 as explained above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 2, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653